Exhibit 10.5

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the         
day of                   , 20    , between Forest Oil Corporation, a New York
corporation (the “Company”), and                                      (the
“Employee”).

 

1.             Award. Pursuant to the Forest Oil Corporation 2007 Stock
Incentive Plan, as amended (the “Plan”), as of the date of this Agreement,
           shares of the Company’s common stock, par value $.10 per share (the
“Restricted Stock”), shall be issued as hereinafter provided in the Employee’s
name subject to certain restrictions thereon, in consideration of services that
the Employee has performed for the Company in 20     and services to be provided
to the Company in the future. The Restricted Stock shall be issued upon
acceptance of this Agreement by the Employee and upon satisfaction of the
conditions of this Agreement. This award of Restricted Stock shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any, which is available on http://corpweb1/.  For paper copies of
the Plan and prospectus please contact Stock Administration, 707 Seventeenth
Street, Suite 3600, Denver, CO  80202, or call 303.812.1502.  In the event of
any conflict between the terms of this Agreement and the Plan, the Plan shall
control.

 

2.             Restricted Stock. The Employee hereby accepts the Restricted
Stock when issued and agrees with respect thereto as follows:

 

(a)           Forfeiture Restrictions.  The Restricted Stock may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of the Employee’s
employment with the Company for any reason other than death, Disability, or
Involuntary Termination (as such terms are hereinafter defined), the Employee
shall, for no consideration, forfeit to the Company all Restricted Stock to the
extent then subject to the Forfeiture Restrictions.  The prohibition against
transfer and the obligation to forfeit and surrender Restricted Stock to the
Company upon termination of employment are herein referred to as the “Forfeiture
Restrictions.” The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Stock. For purposes of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

 

(i)            “Board” shall mean the Board of Directors of the Company.

 

(ii)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(iii)          “Committee” shall mean the committee of the Board that is
selected by the Board to administer the Plan as provided in the Plan.

 

(iv)          “Corporate Change” shall mean the occurrence of any one or more of
the following events:

 

--------------------------------------------------------------------------------


 

(A)          the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company);

 

(B)           the Company sells, leases or exchanges all or substantially all of
its assets to any other person or entity (other than a wholly-owned subsidiary
of the Company);

 

(C)           the Company is to be dissolved and liquidated;

 

(D)          any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 40% of the outstanding shares of the Company’s voting stock (based
upon voting power); or

 

(E)           as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board.

 

Notwithstanding the foregoing, the term “Corporate Change” shall not include any
reorganization, merger or consolidation involving solely the Company and one or
more previously wholly-owned subsidiaries of the Company.

 

(v)           “Disability” shall have the meaning set forth in the Severance
Agreement, or if there is no Severance Agreement or if the Severance Agreement
contains no such definition, “Disability” shall mean that, as a result of the
Employee’s incapacity due to physical or mental illness, he shall have been
absent from the full-time performance of his duties for six consecutive months,
and he shall not have returned to full-time performance of his duties within 30
days after written notice of termination is given to the Employee by the Company
(provided, however, that such notice may not be given prior to 30 days before
the expiration of such six-month period).

 

(vi)          “Involuntary Termination” shall have the meaning set forth in the
Severance Agreement, or if there is no Severance Agreement or if the Severance
Agreement contains no such definition, “Involuntary Termination” shall mean any
termination of the Employee’s employment with the Company which does not result
from a resignation by the Employee; provided, however, that the term
“Involuntary Termination” shall not include a termination as a result of death,
Disability, or a termination of the Employee’s employment by the Company (or its
subsidiaries) by reason of the Employee’s unsatisfactory performance of his
duties, to be determined by the Company in its sole discretion, or final
conviction of a misdemeanor involving moral turpitude or a felony.

 

(vii)         “Section 16 Person” shall mean an officer, director or affiliate
of the Company or a former officer, director or affiliate of the Company who is
subject to section 16 of the Securities Exchange Act of 1934, as amended.

 

(viii)        “Severance Agreement” means any Severance Agreement solely

 

2

--------------------------------------------------------------------------------


 

between the Employee and the Company in effect as of the date of this Agreement,
as such may be amended or superseded from time to time.

 

(b)           Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse as to the Restricted Stock in accordance with the following schedule
provided that the Employee has been continuously employed by the Company from
the date of this Agreement through the lapse date:

 

 

 

Percentage of Total Number of

 

 

Shares of Restricted Stock as to

Lapse Date

 

Which Forfeiture Restrictions Lapse

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Stock then subject to the Forfeiture Restrictions on (i) the
date of a Corporate Change if the successor entity does not assume, convert or
replace the Restricted Stock governed by this Agreement with an equity or
equity-based award that is substantially the same in all material economic
respects, (ii) the date the Employee’s employment with the Company is terminated
by reason of death, Disability or Involuntary Termination, or (iii) at the
Committee’s discretion, as of the date determined by the Committee.  For the
avoidance of doubt, if, in connection with a Corporate Change, the successor
entity assumes, converts or replaces this Agreement with an agreement that is
substantially the same in all material economic respects, any Forfeiture
Restrictions continuing after such Corporate Change with respect to such
assumed, converted or replaced award shall lapse on the earliest to occur of
(i) the lapse date set forth above or (ii) date of Employee’s Involuntary
Termination following such a Corporate Change.

 

(c)           Certificates.  A certificate evidencing the Restricted Stock shall
be issued by the Company in Employee’s name, pursuant to which Employee shall
have all of the rights of a shareholder of the Company with respect to the
Restricted Stock, including, without limitation, voting rights and the right to
receive dividends; provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions. The Employee
may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of
the Restricted Stock until the Forfeiture Restrictions have expired and a breach
of the terms of this Agreement shall cause a forfeiture of the Restricted
Stock.  The Company, in its discretion, may elect to complete the delivery of
the Restricted Stock by means of electronic, book-entry statement, instead of
issuing physical share certificates.

 

Certificates, if any, shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Stock occurs
or the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
award.  Upon the lapse of the Forfeiture Restrictions, the Company shall cause a
new certificate or certificates to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Employee is a party) in the name of the Employee in exchange for the
certificate evidencing the Restricted Stock, or, as may be the case, it shall
issue appropriate instructions to the transfer agent if the electronic,
book-entry method is utilized.  In any event, the Company, in its discretion,
may elect to deliver the shares in certificate form or electronically

 

3

--------------------------------------------------------------------------------


 

to a brokerage account established for the Employee’s benefit at a brokerage
financial institution selected by the Company.  At the Company’s request, the
Employee shall deliver to the Company a stock power, endorsed in blank, relating
to the Restricted Stock and the Employee agrees to complete and sign any other
documents and take additional action that the Company may request to enable it
to deliver the Restricted Stock on the Employee’s behalf.

 

(d)           Corporate Acts.  The existence of the Restricted Stock shall not
affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Stock pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefore shall also become subject to the Forfeiture Restrictions and
provisions governing the lapsing of such Forfeiture Restrictions applicable to
the original Restricted Stock for all purposes of this Agreement and the
certificates representing such stock, securities or other property shall include
a legend to show such restrictions.

 

3.             Withholding of Tax.  To the extent that the receipt of the
Restricted Stock or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Employee for federal, state or local income
tax purposes, the Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of shares of common stock of
the Company or money as the Company may require to meet its obligation under
applicable tax laws or regulations, in accordance with the sub-sections below.

 

(a)           Non Section 16 Persons.  The Employee shall automatically
surrender to the Company shares of stock of the Company subject to this
Agreement and with respect to which the Forfeiture Restrictions lapse (valued at
their fair market value on the date of surrender of such shares) to satisfy any
tax required to be withheld by reason of compensation income or wages resulting
under this Agreement, unless the Employee elects to deliver to the Company a
check in the amount of the required taxes at the time of the lapse of the
Forfeiture Restrictions.  An election pursuant to the preceding sentence shall
be referred to herein as a “Withholding Election,” and the Company retains the
right to impose conditions on the withholding election right.  All Withholding
Elections shall be made by written notice to the Company at its principal
executive office addressed to the attention of the Secretary.  So long as the
Employee is not a Section 16 Person, the Employee may revoke such election by
delivering to the Secretary written notice of such revocation at least 5
business days prior to the date such election is implemented through actual
surrender or withholding of shares of stock of the Company.

 

(b)           Section 16 Persons.  Notwithstanding the foregoing, if the
Employee is a Section 16 Person, the Employee must provide the Company with an
election form that must:

 

(i)            be in writing, signed, irrevocable and delivered at least six
months prior to the date any tax withholding is required by reason of this
Agreement (the “Withholding Date”) and either (1) authorize the surrender to the
Company by the Employee of shares of stock of the Company subject to this
Agreement and with respect to which the Forfeiture Restrictions lapse sufficient
to satisfy any tax required to be withheld by reason of compensation income or

 

4

--------------------------------------------------------------------------------


 

wages resulting under this Agreement, or (2) confirm that the Employee will
deliver to the Company a check in the amount of the required taxes at the time
of the lapse of the Forfeiture Restrictions, or

 

(ii)           (a) be approved by the Committee, either before or after such
election is made, (b) be made, and the Withholding Date occur, during a period
beginning on the third business day following the date of release by the Company
for publication of quarterly and annual summary statements of sales and earnings
and ending on the thirtieth day following such date, and (c) be made more than
six months after the effective date of this Agreement.

 

(c)           If the Employee fails to pay the required amount to the Company or
fails to make an election pursuant to the foregoing sub-sections (a) or (b), the
Company is authorized to withhold from any cash remuneration (or, if the
Employee is not a Section 16 Person, stock remuneration, including withholding
any Restricted Stock distributable to the Employee under this Agreement) then or
thereafter payable to the Employee any tax required to be withheld by reason of
compensation income or wages resulting under this Agreement or the disposition
of Restricted Stock acquired under this Agreement.

 

4.             Status of Stock.  The Employee agrees that the Restricted Stock
issued under this Agreement will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws. The Employee also agrees that (i) certificates, if any,
representing the Restricted Stock may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with applicable securities laws, (ii) the Company may
refuse to register the transfer of the Restricted Stock on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Stock.

 

5.             Employment Relationship.  For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company as long as
the Employee remains an employee of either the Company, an Affiliate (as such
term is defined in the Plan), or any successor entity.  Without limiting the
scope of the preceding sentence, it is expressly provided that the Employee
shall be considered to have terminated employment with the Company at the time
of the termination of the “Affiliate” status under the Plan of the entity or
other organization that employs the Employee.  Nothing in the adoption of the
Plan, nor the award of the Restricted Stock thereunder pursuant to this
Agreement, shall confer upon the Employee the right to continued employment by
the Company or affect in any way the right of the Company to terminate such
employment at any time. Unless otherwise provided in a written employment
agreement or by applicable law, the Employee’s employment by the Company shall
be on an at-will basis, and the employment relationship may be terminated at any
time by either the Employee or the Company for any reason whatsoever, with or
without cause. Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Committee, and its determination shall be final.

 

6.             Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of the Employee, such
notices or communications

 

5

--------------------------------------------------------------------------------


 

shall be effectively delivered if hand delivered to the Employee at his
principal place of employment or if sent by registered or certified mail to the
Employee at the last address the Employee has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

 

7.             Parachute Payment.  If, in connection with a Corporate Change,
the lapse of Forfeiture Restrictions on one or more shares of Restricted Stock
pursuant to this Agreement comprises part of any “parachute payment” as defined
in Code Section 280G(a)(2), the number of shares of Restricted Stock to which
such accelerated lapse of Forfeiture Restrictions would otherwise apply may be
reduced in accordance with the terms of the Severance Agreement, to the extent
applicable.

 

8.             Entire Agreement; Amendment. This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement.  This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.  Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both the Employee and
an authorized officer of the Company.

 

9.             Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee.

 

10.          Controlling Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

[EMPLOYEE NAME]

 

 

SS#:

 

 

6

--------------------------------------------------------------------------------